Per Curiam.

As the plaintiff did not plead the law of Minnesota, and the defendant in defense pleaded that it was a certain way, the issue raised was as to whether the law of Minnesota was as the defendant alleged or not. The plaintiff was not thereunder entitled to prove what the law of Minnesota was, except for the purpose of showing that it was not as alleged by the defendant. The plaintiff had not, therefore, the right to show that the defendant was, according to the Minnesota law, a joint maker.
Judgment and order affirmed, with costs and disbursements.
Present: Tbuax, P. J., Soott and Dugbo, JJ.
Judgment and order affirmed, with costs.